Citation Nr: 0904365	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected degenerative joint disease 
(DJD) of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residual shoulder 
disability status post left shoulder surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to 
December 2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.

The Veteran requested a hearing at the Board in Washington, 
DC in his March 2007 Substantive Appeal.  He was scheduled 
for such a hearing in January 2009, but he failed to report 
for that hearing and provided no explanation for his failure 
to report.  Consequently, his hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702(d) (2008).  


FINDINGS OF FACT

1.  The service-connected right knee disability is not shown 
to be productive of flexion limited to 30 degrees.  There is 
full extension of the knee.  Instability of the knee is not 
demonstrated.  

2.  The service-connected left shoulder disability is not 
shown to be productive of limitation of motion of the arm at 
shoulder level or midway between side and shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right knee 
disability have not been met on the basis of limitation of 
motion.  The criteria for a separate rating based on 
instability have not been met 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 5257, 5260, 
5261 (2008).

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Codes 5024, 5201 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the Veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In a March 2006 letter the RO 
notified the Veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

The Board is aware that the noted VCAA letter concerned the 
Veteran's initial service connection claims, not the claims 
for increase.  However, the current appeal arose upon the 
grant of service connection in July 2006.  The question of 
whether a further VCAA letter for such a "downstream" issue 
is required was addressed by the VA Office of General Counsel 
in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this precedent 
opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case was required in cases 
involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and 
evidence necessary to substantiate the newly raised issue.  
Id.  Here, the requirement of a Statement of the Case was met 
in February 2007.

Finally, as this case concerns the propriety of an initial 
evaluation, rather than a claimed increase in existing 
evaluation, it is readily distinguishable from the type of 
situation addressed in Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).  In that case, the Court required specific 
notification duties in increased evaluation cases, where a 
worsening of the disability had been alleged.  The Court 
stressed the difference between the two types of claims, 
noting that an increased compensation claim centers primarily 
on evaluating the worsening of a disability that is already 
service connected; whereas an initial claim for compensation 
focuses on substantiating a claim of service connection by 
finding evidence of an in-service incident, a current 
disability and a nexus between the two.  Thus, the heightened 
duties of notification as outlined in Vazquez-Flores are not 
required when the appeal concerns the propriety of an initial 
evaluation.  Regardless, in January 2008 the RO issued a 
letter in full compliance with the requirements of Vazquez-
Flores.  
 
Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).



II. Increased rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown , 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

A.	Facts

In the July 2006 rating decision, the RO granted service 
connection for the Veteran's right knee and left shoulder 
disabilities.  The RO assigned a 10 percent evaluation for 
the right knee disability under Diagnostic Code (DC) 5260 and 
5010, the criteria for evaluating limitation of flexion and 
arthritis due to trauma.  38 C.F.R. § 4.71a.  The RO assigned 
a noncompensable evaluation for the left shoulder disability 
under DC 5201 and 5024, the criteria for evaluating 
limitation of motion of the arm and tenosynovitis.  38 C.F.R. 
§ 4.71a.

The RO increased the Veteran's left shoulder disability 
evaluation to 10 percent, effective February 10, 2006, the 
date of claim.  Since this increase during the appeal did not 
constitute a full grant of the benefit sought, the Veteran's 
claim for an increased evaluation for the left shoulder 
disability remains on appeal.  See AB v. Brown, 6 Vet.App. 
35, 39 (1993).

In a July 2006 VA examination, the examiner recorded the 
history of the Veteran's right knee and left shoulder 
disabilities.  The Veteran complained stiffness and swelling 
after activity, giving way occasionally when climbing stairs 
and locking in the right knee when leaning.  He complained 
the pain occurred approximately 3 times a week and lasted 1 
hour at a time.  He described the knee pain as an aching, 
sharp and cramping pain.  He rated the intensity level of the 
pain 7 out of 10.  Physical activity caused pain and rest and 
medication (Motrin and Advil) relieved the pain.  During 
periods of pain he was able to function with medication.  He 
also reported that the right knee would swell and lock.

He complained of shoulder weakness when reaching out with 
weights and stiffness after exercise.  The pain occurred 
approximately 2 times per week and lasted 1 hour at a time.  
He described the shoulder pain as an aching pain and rated 
the intensity level of the pain 3 out of 10.  Physical 
activity caused the pain and rest relieved the pain.

On examination, the right knee showed signs of edema, joint 
effusion, locking pain and crepitus.  He had full extension; 
however, flexion was limited to 135 degrees (with pain onset 
at 135 degrees).  Right knee joint function was additionally 
limited by pain following repetitive use.  However, right 
knee joint function was not additionally limited by fatigue, 
weakness lack of endurance or incoordination following 
repetitive use.  The anterior and posterior cruciate 
ligaments stability test of the right knee was within normal 
limits, as was the medial and lateral collateral ligaments 
stability test.

The left shoulder showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement.  He had full range of motion in the 
left shoulder and function was not additionally limited by 
pain, fatigue, weakness, lack of endurance or incoordination 
following repetitive use.

In July 2008, the Veteran received another VA examination.  
He complained of swelling, giving way, and locking in his 
right knee.  He did not have weakness, stiffness, heat, 
redness, lack of endurance, fatigability and dislocation.  He 
reported that the pain in his right knee occurred once per 
day and lasted for approximately one half hour.  He described 
the right knee pain as a burning, aching, sharp pain and 
rated the intensity level of the pain 3 out of 10.  Physical 
activity in the morning caused the right knee pain and rest 
and Motrin relieved the pain.  He used a knee sleeve when 
running.  He was able to bike, run and participate in other 
exertional activities on a regular basis.

He complained of stiffness and fatigability in his left 
shoulder.  He did not have weakness, swelling, heat, redness, 
giving way, lack of endurance, locking and dislocation.  Pain 
in the left shoulder occurred twice per week and lasted for 
approximately 1 hour at a time.  He described the pain as an 
aching and sharp pain and rated the intensity level of the 
pain 4 out of 10.  Physical activity and sleeping on his left 
side caused the shoulder pain and Motrin relieved the pain.  
He had no functional impairment and he was able to swim and 
participate in other activities on a regular basis.

On examination, the right knee showed no signs of effusion, 
weakness, tenderness, redness, heat, guarding of movement or 
subluxation; however, there was edema.  He had full 
extension; however, flexion was limited to 120 degrees (with 
pain onset at 120 degrees).  Right knee joint function was 
additionally limited by pain following repetitive use (pain 
limited joint function an additional 5 degrees).  However, 
right knee joint function was not additionally limited by 
fatigue, weakness lack of endurance or incoordination 
following repetitive use.  The anterior and posterior 
cruciate ligaments stability test of the right knee was 
within normal limits, as was the medial and lateral 
collateral ligaments stability test.  Additionally, the 
medial and lateral meniscus test of the right knee was within 
normal limits.

The left shoulder showed no signs of edema, effusion, 
weakness, tenderness, redness, heat, subluxation or guarding 
of movement.  Flexion and abduction of the left shoulder were 
limited to 175 degrees, respectively (normal 180 degrees).  
Function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination following 
repetitive use.  X-ray showed an old healed fracture of the 
left clavicle and degenerative change about the 
acromioclavicular joint and the greater tuberosity of the 
humerus.

B.	Right knee

The RO evaluated the Veteran's right knee disability under DC 
5010 and 5260, the criteria for evaluating arthritis and 
limitation of flexion.  Under DC 5010, arthritis due to 
trauma is rated as degenerative arthritis (DC 5003).  Under 
DC 5003, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  A 
10 percent rating is also for assignment where there is 
arthritic change and some limitation of motion.

A 20 percent evaluation is assigned in cases of x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

Under DC 5260, a 10 percent evaluation is assigned for 
flexion limited to 45 degrees.  A 20 percent evaluation is 
warranted for flexion limited to 30 degrees.  A 30 percent 
evaluation is assigned for flexion limited to 15 degrees.

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that the Veteran's service-connected right 
knee disability is not shown to be productive of flexion 
limited to 30 degrees.  There is no limitation of extension.  
Further, this right knee disability is not shown to involve 
multiple major joints or multiple minor joint groups, with 
occasional incapacitating exacerbations.  With arthritis and 
some limitation of motion, a 10 percent rating, but no more, 
is warranted.  38 C.F.R. § 4.71a DC 5010-5003.  

The Board is aware that in both VA examinations the Veteran's 
range of motion in the right knee was additionally limited by 
pain following repetitive use.  The July 2008 examination 
report stated that the pain limited the joint function by an 
additional 5 degrees.  In the July 2008 VA examination, the 
Veteran's range of motion in the right knee was 0-120 
degrees.  In this regard, it would follow that the pain would 
reduce the range of motion to 0-115 degrees.  This additional 
limitation is not sufficient to limit the Veteran's flexion 
of the right knee to 30 degrees, which is necessary for the 
next higher rating.  

The Veteran does not warrant a higher evaluation because 
there is no competent medical evidence of record showing any 
limitation of motion that would meet the criteria for a 20 
percent evaluation under Diagnostic Codes 5260.  See also 
Deluca, supra.  Thus, an evaluation in excess of 10 percent 
is not warranted. 

The Veteran contends that he should be assigned separate 
ratings based on his arthritis and limitation of motion.  The 
Board is aware that separate ratings for limitation of motion 
and instability may be assigned.  See VAOPGCPREC 23-97; see 
also VAOPGCPREC 9-98.  However, there is no separate benefit 
for arthritis and limitation of motion as arthritis is 
evaluated based on limitation of motion.  38 C.F.R. § 4.71a 
DC 5010-5003.  Given that instability of the right knee is 
not demonstrated either, a separate rating for such is not 
warranted.

C.	Left shoulder

The RO evaluated the Veteran's left shoulder disability under 
DC 5024 and 5201, the criteria for evaluating tenosynovitis 
and limitation of motion of the arm.  Under DC 5024, 
tenosynovitis is rated on the basis of limitation of motion 
of the affected part as arthritis degenerative.  The Veteran 
is right hand dominant; therefore, his left shoulder 
disability is evaluated under the criteria for rating 
disabilities of the minor extremity.  Under DC 5201, a 20 
percent evaluation is warranted for limitation of motion of 
the arm at the shoulder level, or midway between the side and 
shoulder level.  A 30 percent evaluation contemplates 
limitation of motion of the arm to 25 degrees from the side.  

The Board has applied the noted criteria to the facts at 
hand.  Given its review of the medical evidence of record, 
the Board finds that the Veteran's service-connected left 
shoulder disability is not shown to be productive of 
limitation of motion of the arm at the shoulder level, or 
midway between the side and shoulder level.  In the July 2006 
VA examination report the Veteran had full range of motion 
and in the July 2008 VA examination report he had reduced 
range of motion (flexion and abduction to 175 degrees, 
respectively).  However, in both reports the examiners stated 
that the Veteran's range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
The Veteran's left shoulder range of motion is noncompensable 
under Diagnostic Code 5201. The Board notes that the July 
2008 VA examination showed some arthritic changes and some 
limitation of motion of the left shoulder.  As noted, with 
arthritis and some limitation of motion, a 10 percent rating, 
but no more, is warranted.  38 C.F.R. § 4.71a DC 5003.  

The Veteran does not warrant a higher evaluation because 
there is no competent medical evidence of record showing any 
limitation of motion that would meet the criteria for a 20 
percent evaluation under Diagnostic Codes 5201. See also 
Deluca, supra.  For these reasons, an evaluation in excess of 
10 percent is not warranted.

The facts of this case do not present such an extraordinary 
disability picture such that the Board is required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


ORDER

An initial evaluation in excess of 10 percent for the 
service-connected DJD of the right knee is denied.

An initial evaluation in excess of 10 percent for the 
service-connected residual shoulder disability status post 
left shoulder surgery is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


